Citation Nr: 0717181	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for adhesive capsulitis of 
the left shoulder, secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
type II.  

2.  Adhesive capsulitis of the left shoulder is related to 
the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection is warranted adhesive capsulitis of the 
left shoulder. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's basic contention is that his current adhesive 
capsulitis of the left shoulder is caused by or is related to 
his service-connected diabetes mellitus type II.  

A review of the evidence in this case shows that service 
connection is not possible based on evidence of direct 
causation under the provisions of 38 C.F.R. § 3.303.  It is 
neither contended, nor shown, that the veteran incurred a 
left shoulder injury or abnormality during active duty. In 
fact, the veteran denied ever having had a traumatic injury 
to the spine. See December 2005 hearing transcript at page 6.  
No service medical record document complaints of shoulder 
pain.  No shoulder complaints or disability was reported upon 
discharge examination in 1969.  Thus, the record lacks a 
basis upon which to conclude that a chronic left shoulder 
condition was manifested during service. See 38 C.F.R. § 
3.303(a) and (b).  Nor does any post-service clinical 
evidence link present shoulder disability to service. See 38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be awarded 
for a disability (left shoulder disability), which is 
proximately due to, or the result of, a service-connected 
disability (diabetes mellitus), or where the service- 
connected disability aggravates the nonservice-connected 
disability. Compensation is provided for the degree of 
disability - and only that degree - above the degree of 
disability pre-aggravation. Allen v. Brown, 7 Vet. App. 439 
(1995).

The negative clinical evidence on the issue of secondary 
service connection is consists of a VA examination report 
wherein the examiner, after examination of the veteran and 
review of the claims folder, reported a diagnosis of adhesive 
capsulitis of the left shoulder with residual pain and 
limitation of motion.  He opined that adhesive capsulitis 
occurs in individuals who have been insulin dependent for 
many years and usually happens to bilateral shoulders.  He 
pointed out the veteran has had diabetes mellitus since 2003, 
does not require insulin treatment, and the capsulitis is 
limited to one shoulder.  Based upon these findings, the 
examiner stated that it is less likely as not that the 
veteran's left shoulder capsulitis is secondary to his 
diabetes mellitus.  In support of his findings, the examiner 
included information from Harrison's Principles of Internal 
Medicine, 16th Ed., (2005).  The following is an exact quote 
from the cited material:

Patients with diabetes mellitus are also at a high 
risk of developing shoulder stiffness, with 10-35% 
of diabetics having restriction of shoulder 
motion.  Diabetics who have been insulin-dependent 
for many years have the greatest incidence and 
bilateral involvement.  

Positive evidence of record consists of a VA examination of 
December 2002 wherein it is reported the veteran has a 
history of diabetes mellitus.  Other private records reveal 
he was receiving treatment for diabetes mellitus earlier in 
the year.  

The veteran has also submitted information from Dr. 
Lauffenburger who details the veteran's left shoulder 
complaints in later 2003, and who provided a statement in 
January 2004 indicating that it is as likely as not that the 
veteran's left shoulder adhesive capsulitis is directly 
related to his diabetes [mellitus].  

In weighing the negative and positive evidence in this case, 
the Board may not reject a favorable medical opinion based on 
its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), however, it does have the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator . . . .Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supr.  A physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 
(2000).

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

In this case, the Board will rely on Dr. Lauffenberger's 
opinion and award service connection for adhesive capsulitis 
of the left shoulder on a secondary basis.  The VA examiner's 
opinion is of less weight for several reasons.  First, the 
veteran may have had diabetes for a period of time prior to 
the actual diagnosis, the first record of which is in 2002, 
not 2003 as reported by the VA examiner.  Second, the medical 
opinion was based on generic relationships that appear to 
have been misconstrued by the examiner.  The VA examiner 
relies on the fact that the veteran is not insulin dependent 
nor does he have a bilateral shoulder condition.  The medical 
treatise relied upon actually states that "Diabetics who 
have been insulin-dependent for many years have the greatest 
incidence and bilateral involvement."  This statement does 
not exclude unilateral involvement in non-insulin dependent 
diabetics as suggested by the VA opinion.  

On the other hand, Dr. Lauffenberger has treated the veteran 
and, based upon his treatment and knowledge of his patient 
and his patient's history concluded that that the veteran has 
adhesive capsulitis of the left shoulder resulting from 
diabetes mellitus.  His treatment notes taken together with 
his opinion, place the positive evidence for and the negative 
evidence against this claim in equipoise as to the question 
of whether the veteran's left shoulder disorder was caused by 
diabetes mellitus.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2006).  Accordingly, service connection for 
diabetes mellitus is granted on a secondary basis.  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for adhesive capsulitis of the left 
shoulder, secondary to service-connected diabetes mellitus is 
granted.  



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

